Title: To Alexander Hamilton from John Ferrers, 12 December 1797
From: Ferrers, John
To: Hamilton, Alexander


New York, December 12, 1797. “The Friendly attention with which you have at all times received any application from me, has encouraged me to assure myself, that you will not think me troublesome, in requesting from you a piece of information.… Having been inform’d that Mr. Bayard the Agent from the United States in England, intends to return in the Spring, I am desirous of knowing if any other Appointment will be made on the Business of British Captures in his Stead.… The purport of the application I now trouble you, with is to request you will procure for me, through the Secretary of State, the information I have mention’d, and to favour me also with your Friendly opinion, as it respects the propriety of such an application on my part, which will be received and attended to, with the utmost respect.”
 